Nathaniel S.W. Lawrence (Wash. Bar No. 30847) (pro hac vice pending)
NATURAL RESOURCES DEFENSE COUNCIL
3723 Holiday Drive, SE
Olympia, WA 98501
360.534.9900; nlawrence@nrdc.org

Garett R. Rose (D.C. Bar No. 1023909) (pro hac vice pending)
Jared E. Knicley (D.C. Bar No. 1027257) (pro hac vice pending)
NATURAL RESOURCES DEFENSE COUNCIL
1152 15th St. NW
Washington DC 20005
202.289.6868; grose@nrdc.org; jknicley@nrdc.org

Erik Grafe (Alaska Bar No. 0804010)
EARTHJUSTICE
441 W 5th Avenue, Suite 301
Anchorage, AK 99501
907.792.7102; egrafe@earthjustice.org

Eric P. Jorgensen (Alaska Bar No. 8904010)
Katharine Glover (Alaska Bar No. 0606033)
EARTHJUSTICE
325 Fourth Street
Juneau, AK 99801
907.586.2751; ejorgensen@earthjustice.org; kglover@earthjustice.org

Attorneys for Plaintiffs National Audubon Society et al.

                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF ALASKA

 NATIONAL AUDUBON SOCIETY, NATURAL RESOURCES                          )
 DEFENSE COUNCIL, CENTER FOR BIOLOGICAL                               )
 DIVERSITY, and FRIENDS OF THE EARTH,                                 )
                                                                      ) Case No. 3:20-cv-
                Plaintiffs,                                           ) 00205-TMB
        v.                                                            )
                                                                      )
 DAVID BERNHARDT, in his official capacity as Secretary of            )
 the Interior, BUREAU OF LAND MANAGEMENT, and                         )
 UNITED STATES FISH AND WILDLIFE SERVICE,                             )
                                                                      )
                Defendants.                                           )
                                                                      )

           COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
      (5 U.S.C. §§ 701-706; 16 U.S.C. § 668dd-ee; 42 U.S.C. § 4332; 16 U.S.C. § 1536)




         Case 3:20-cv-00205-TMB Document 1 Filed 08/24/20 Page 1 of 33
                                     INTRODUCTION

       1.       The Secretary of Interior has impermissibly authorized a broad oil and gas

leasing program (the Program) in the Coastal Plain of the Arctic National Wildlife

Refuge (Plain or Coastal Plain). The Program violates multiple statutes governing

management of the Coastal Plain and is arbitrary and capricious. The final environmental

impact statement (FEIS), prepared by the Bureau of Land Management (BLM) and the

Secretary of the Interior, does not meet foundational requirements of the National

Environmental Policy Act (NEPA). The Program relies on a biological opinion issued by

the United States Fish and Wildlife Service (Fish and Wildlife Service) in derogation of

its legal obligations under the Endangered Species Act.

       2.       The Arctic National Wildlife Refuge (Refuge or Arctic Refuge) is our

nation’s largest wildlife refuge and the largest preserve of any sort, where the natural

environment still exists undisturbed by industrial development.

       3.       The Coastal Plain is the biological heart of the Refuge: 1.56-million acres

of tundra ecosystem that provide essential breeding, birthing, foraging, and/or over-

wintering habitat to countless animals, including polar bears, caribou, and birds from all

fifty states. The Coastal Plain comprises vast expanses of tundra, braided rivers, slopes,

foothills, and shallow lakes and ponds. It is also exceedingly sensitive to change, with a

short growing season, soils and waterbodies perched on permafrost and ice, and a thin,

protective layer of productive vegetation vulnerable to disturbance and slow to recover.

National Audubon Society et al. v. Bernhardt et al.,                                          1
Case No. 3:20-cv-00205-TMB



            Case 3:20-cv-00205-TMB Document 1 Filed 08/24/20 Page 2 of 33
Increasingly, its ecological processes and species—and even the frozen ground that

supports all its surface features—are stressed by climate change.

       4.       Since its creation, the Refuge has been governed by a highly protective

statutory and regulatory scheme. In 2017, while leaving these laws almost entirely in

place, Congress instructed BLM to develop and administer a limited program of oil and

gas leasing in the Coastal Plain.

       5.       The Program that Defendants Bernhardt and BLM adopted or approved

opens essentially the entire Coastal Plain to leasing for intensive exploration and

industrial development attendant on oil and gas production. Through their Record of

Decision (ROD) adopting the Program, Defendant Bernhardt and BLM exceeded

Congress’s limited authorization, needlessly and unlawfully failing to protect the Refuge

from damage within their control. They failed to develop and disclose to the public

Program options that would have minimized such damage. They failed, as well, to

disclose the actual nature and extent of potentially significant environmental damage

associated with choices made in adopting the Program. And Defendant Fish and Wildlife

Service issued a biological opinion for the Program without ensuring that its

implementation would protect threatened species and their critical habitat, as required by

law.

       6.       Plaintiffs ask this Court to enforce the statutory obligations and commands

protecting the Coastal Plain environment that the Defendants have ignored and set aside

National Audubon Society et al. v. Bernhardt et al.,                                          2
Case No. 3:20-cv-00205-TMB



            Case 3:20-cv-00205-TMB Document 1 Filed 08/24/20 Page 3 of 33
their unlawful ROD, FEIS, and biological opinion and any actions taken in reliance upon

them.

                      JURISDICTION, RIGHT OF ACTION, AND VENUE

        7.       This court has jurisdiction under 28 U.S.C. § 1331 and may issue a

declaratory judgment and further relief under 28 U.S.C. §§ 2201-02. Judicial review and

vacatur of illegal agency actions is available under the Administrative Procedure Act, 5

U.S.C. §§ 701-06.

        8.       Venue is proper under 28 U.S.C. § 1391(e) because the Refuge is located

within this District.

                                          THE PARTIES

        The Plaintiffs

        9.       The National Audubon Society (Audubon) is a national nonprofit

conservation organization dedicated to protecting birds and the places they need, now and

in the future, throughout the Americas, using science, advocacy, education, and on-the-

ground conservation. Founded in 1905, Audubon has approximately 1.9 million

members nationwide, including over 4,800 in Alaska. Among its many activities,

Audubon operates 41 nature centers, and has 23 state programs, including a state office in

Anchorage, Alaska, and over 450 local chapters throughout the country, including five

chapters in Alaska. Audubon has long advocated for preserving the Arctic Refuge free

from development.

National Audubon Society et al. v. Bernhardt et al.,                                       3
Case No. 3:20-cv-00205-TMB



             Case 3:20-cv-00205-TMB Document 1 Filed 08/24/20 Page 4 of 33
       10.    The Natural Resources Defense Council (NRDC) is a membership

organization that works to protect wildlife and wild places and to ensure a healthy

environment for all life on earth. NRDC has more than 3.5 million members and online

activists, including 375,000 dues-paying members, nearly 1,000 of them in the State of

Alaska. NRDC’s advocacy to protect the Refuge and keep it free from development

dates back decades.

       11.    Plaintiff Center for Biological Diversity (the Center) is a national non-profit

organization, with offices across the country and in La Paz, Mexico. The Center’s

mission is to ensure the preservation, protection, and restoration of biodiversity, native

species, ecosystems, public lands, and public health. The Center has more than 81,800

members. The Center is actively involved in species and habitat protection issues

throughout the United States, including protection of the Arctic and wildlife threatened

by oil and gas leasing, exploration, and development. It has long advocated keeping the

Arctic Refuge off limits to oil drilling.

       12.    Plaintiff Friends of the Earth is a tax-exempt, 501(c)(3) organization and a

not-for-profit corporation. Friends of the Earth is a membership organization consisting

of nearly 178,000 members and more than 1.7 million activists nationwide, including

more than 400 members who live in Alaska. It is also a member of Friends of the Earth-

International, which is a network of grassroots groups in 74 countries worldwide. Its

mission is to protect our natural environment, including air, water, and land, to create a

National Audubon Society et al. v. Bernhardt et al.,                                         4
Case No. 3:20-cv-00205-TMB



         Case 3:20-cv-00205-TMB Document 1 Filed 08/24/20 Page 5 of 33
more healthy and just world, using public education, advocacy, legislative processes, and

litigation. Friends of the Earth is concerned about the adverse impacts that fossil fuel

exploration and development in the Arctic Refuge have on the climate and people, fish,

birds, and other species that depend on this region. Therefore, on behalf of its members

and activists, Friends of the Earth actively engages in advocacy to influence U.S. energy

and environmental policies affecting the Arctic Refuge.

       13.    Members of the plaintiff organizations reside near, visit, or otherwise use

and enjoy the Arctic Refuge, including the Coastal Plain. Members of the plaintiff

organizations use these lands for recreation, research, subsistence practices, wildlife

viewing, photography, education, and aesthetic and spiritual purposes. The plaintiffs and

their members derive scientific, recreational, aesthetic, and conservation benefits and

enjoyment from their use of the area and from wildlife that use the Coastal Plain. The

activities authorized by Defendant Bernhardt’s and Defendant BLM’s adoption of the

Program will directly and irreparably injure these interests.

       14.    The plaintiff organizations monitor the use of Arctic Refuge ecosystems

and compliance with the laws respecting these ecosystems, including the Coastal Plain,

educate their members and the public concerning management of the ecosystems, and

advocate policies and practices that conserve the natural values of the ecosystems.

Plaintiffs cannot achieve these organizational purposes fully without adequate

information and public participation in the processes required by law. The interests and

National Audubon Society et al. v. Bernhardt et al.,                                        5
Case No. 3:20-cv-00205-TMB



         Case 3:20-cv-00205-TMB Document 1 Filed 08/24/20 Page 6 of 33
organizational purposes of the plaintiffs are directly and irreparably injured by

Defendants’ violations of the laws as described in this complaint.

       15.    Plaintiffs participate actively in the administrative processes established for

management of the Arctic Refuge and Coastal Plain, and did so for the Program.

Plaintiff groups submitted comments on scoping and on the draft environmental impact

statement for the Program. Plaintiffs have exhausted administrative remedies for the

decision challenged in this complaint.

       The Defendants

       16.    Defendant David Bernhardt is sued in his official capacity as Secretary of

the Interior. Secretary of the Interior is the highest position within the Department of the

Interior, has ultimate responsibility for overseeing the Department and its agencies and

ensuring their compliance with all applicable federal laws, and specific responsibilities

related to the administration of the Arctic Refuge. Defendant Bernhardt signed the ROD

challenged herein.

       17.    Defendant BLM is the federal agency within the Department of the Interior

that issued the FEIS and ROD challenged in this action.

       18.    Defendant Fish and Wildlife Service is the federal agency within the

Department of the Interior responsible for administration of the Endangered Species Act

(ESA) as it relates to terrestrial animals and some marine mammals, most relevantly here

including polar bears.

National Audubon Society et al. v. Bernhardt et al.,                                        6
Case No. 3:20-cv-00205-TMB



         Case 3:20-cv-00205-TMB Document 1 Filed 08/24/20 Page 7 of 33
                              FACTUAL BACKGROUND

       The Coastal Plain of the Arctic National Wildlife Refuge

       19.    Bounded on the east by Ivvavik National Park and Vuntut National Park in

Canada, and on the west by State lands already developed for oil and gas production, the

Arctic Refuge is a uniquely undisturbed region of America’s Arctic.

       20.    The Refuge’s Coastal Plain is a dynamic and sensitive tundra environment.

Its unique biodiversity includes primary calving grounds for the Porcupine caribou herd,

a distinct population that annually undertakes the longest terrestrial migration on Earth.

As Defendants Bernhardt and BLM acknowledge in the FEIS, even with low levels of

human activity in calving areas, oil and gas development could displace calving caribou,

result in decreased calf survival, and lead to a decline in caribou body condition.

       21.    The Plain is also home to the United States’ highest density of onshore dens

for maternal polar bears, listed as threatened under the federal Endangered Species Act.

Polar bears in the Refuge belong to the species’ highly imperiled and declining Southern

Beaufort Sea population. They are increasingly being driven onto land as climate change

reduces their sea ice habitat and are increasingly dependent on onshore denning habitat in

the Coastal Plain.

       22.    The Coastal Plain’s gravel bars, lagoons, tussocks, cliffs, and wetlands

provide irreplaceable nesting, foraging, and staging grounds for more than 150 bird




National Audubon Society et al. v. Bernhardt et al.,                                         7
Case No. 3:20-cv-00205-TMB



         Case 3:20-cv-00205-TMB Document 1 Filed 08/24/20 Page 8 of 33
species, including tundra and trumpeter swans, gyrfalcons and peregrines, cranes,

phalaropes, king and common eiders, and snowy owls.

       23.     The Coastal Plain also serves as essential habitat for many terrestrial and

aquatic species (including many with disturbance averse or imperiled populations), such

as muskoxen, wolves, brown bears, wolverines, Arctic foxes, salmon, char, grayling, and

Dolly Varden.

       24.     The Coastal Plain is vital to customary and traditional Indigenous practices,

including subsistence hunting. Indigenous peoples of the U.S. and Canadian Arctic

depend heavily on the Porcupine caribou herd that uses the Coastal Plain for calving and

post-calving activities, migrates south in the fall, and travels up the Porcupine River in

the spring. This 200,000-strong herd is essential to the cultural practices and way of life

of the Gwich’in villages along the herd’s migration route and provides them a principal

food source.

       25.     The Coastal Plain, like the rest of America’s Arctic, is already profoundly

stressed by the effects of climate change. During recent decades, the Arctic has warmed

more rapidly than any other region on Earth. In Alaska, average Arctic winter

temperatures have increased by more than five degrees Fahrenheit during the past 50

years and are predicted to continue rising at a faster rate than elsewhere. Consumption of

fossil fuels—encouraged by expanded oil and gas development, such as that proposed by

Defendants Bernhardt and BLM in the Program—is the main cause of climate change.

National Audubon Society et al. v. Bernhardt et al.,                                          8
Case No. 3:20-cv-00205-TMB



         Case 3:20-cv-00205-TMB Document 1 Filed 08/24/20 Page 9 of 33
       26.    The Mollie Beattie Wilderness Area, directly adjacent to and overlooking

the Coastal Plain, offers vast and undisturbed natural areas rich with opportunities for

solitude, self-discovery, self-reliance, remoteness, and unconfined recreation. The

Coastal Plain, though not statutorily designated Wilderness, shares many of these

characteristics. Poorly mitigated oil development would seriously erode these

characteristics across vast areas of the Refuge, including the Mollie Beattie Wilderness.

       27.    The Coastal Plain, due to its unique topography and geomorphology, is

ecologically distinct from other parts of America’s Arctic. Notably, unlike the flatter

coastal regions of the National Petroleum Reserve-Alaska (NPR-A) further to the west,

two-thirds of the Refuge’s Coastal Plain is hilly terrain or foothills, fundamentally

influencing water flow, vegetation distribution, and habitat. Ice-rich permafrost is the

foundation of this ecosystem. This ice is vulnerable to thawing, especially if the

overlying—and insulating—vegetation or soil is compacted or stripped off by vehicles.

Such thawing causes depressions in the tundra, diverts groundwater, and leads to

formation of gullies, ponds, and lakes, permanently changing the topography and

hydrological regimes, with cascading effects on surrounding landforms and vegetation.

       Congressional Activity Controlling Development of the Coastal Plain

       28.    Lands that later became the Arctic Refuge, including the Coastal Plain,

were set aside almost sixty years ago as the Arctic National Wildlife Range, for

“preserving unique wildlife, wilderness and recreational values.” Public Land Order

National Audubon Society et al. v. Bernhardt et al.,                                        9
Case No. 3:20-cv-00205-TMB



        Case 3:20-cv-00205-TMB Document 1 Filed 08/24/20 Page 10 of 33
2214, Alaska - Establishing the Arctic National Wildlife Range, 25 Fed. Reg. 12598,

12598-99 (Dec. 9, 1960). In 1980, Congress gave statutory protection to these and

adjacent lands by creating the Arctic Refuge as part of the Alaska National Interest Lands

Conservation Act (ANILCA). Pub. L. No. 96-487, § 303(2) (1980) (codified at 16

U.S.C. § 668dd note).

       29.     ANILCA supplemented the three Public Land Order purposes, mandating

that the entire Refuge, including the Coastal Plain, be managed for four additional,

specific, protective purposes:

       (i)     to conserve fish and wildlife populations and habitats in their natural

       diversity including, but not limited to, the Porcupine caribou herd (including

       participation in coordinated ecological studies and management of this herd and

       the Western Arctic caribou herd), polar bears, grizzly bears, muskox, Dall sheep,

       wolves, wolverines, snow geese, peregrine falcons and other migratory birds and

       Arctic char and grayling;

       (ii)    to fulfill the international treaty obligations of the United States with

       respect to fish and wildlife and their habitats;

       (iii)   to provide, in a manner consistent with the purposes set forth in

       subparagraphs (i) and (ii), the opportunity for continued subsistence uses by local

       residents; and




National Audubon Society et al. v. Bernhardt et al.,                                       10
Case No. 3:20-cv-00205-TMB



        Case 3:20-cv-00205-TMB Document 1 Filed 08/24/20 Page 11 of 33
       (iv)   to ensure, to the maximum extent practicable and in a manner consistent

       with the purposes set forth in paragraph (i), water quality and necessary water

       quantity within the refuge.

ANILCA § 303(2)(B).

       30.    In ANILCA, Congress also banned the leasing of oil and gas resources

within the Refuge, including the Coastal Plain, and any development leading to oil or gas

production there. See ANILCA § 1003, 16 U.S.C. § 3143.

       31.    And, in ANILCA, Congress originally designated as Wilderness the current

Mollie Beattie Wilderness. ANILCA § 702(3).

       32.    In addition to these organic authorities, the Coastal Plain is protected by a

highly proscriptive web of federal environmental preservation laws and regulations. As

part of a national wildlife refuge, the Secretary of the Interior’s management of the

Coastal Plain is governed by the National Wildlife Refuge System Administration Act

(Refuge Act). The Refuge Act directs that, as a matter of national policy, every refuge

“shall be managed to fulfill the mission of the System, as well as the specific purposes for

which that refuge was established.” 16 U.S.C. § 668dd(a)(3)(A). To that end, the

Secretary is directed to:

       (A) provide for the conservation of fish, wildlife, and plants, and their habitats

       within the System;




National Audubon Society et al. v. Bernhardt et al.,                                        11
Case No. 3:20-cv-00205-TMB



        Case 3:20-cv-00205-TMB Document 1 Filed 08/24/20 Page 12 of 33
       (B) ensure that the biological integrity, diversity, and environmental health of the

       System are maintained for the benefit of present and future generations of

       Americans;

              [and]

       (D) ensure that the mission of the System described in paragraph (2) and the

       purposes of each refuge are carried out, except that if a conflict exists between the

       purposes of a refuge and the mission of the System, the conflict shall be resolved

       in a manner that first protects the purposes of the refuge, and, to the extent

       practicable, that also achieves the mission of the System.

Id. § 668dd(a)(4).

       33.    Similarly, federal agency action affecting the Coastal Plain is fully subject

to the National Environmental Policy Act (NEPA), “our basic national charter for

protection of the environment.” 40 C.F.R. § 1500.1(a). NEPA establishes

comprehensive procedures to ensure that, before irreversibly committing resources to a

project or program, federal agencies “encourage productive and enjoyable harmony

between man and his environment,” “promote efforts which will prevent or eliminate

damage to the environment,” and “enrich the understanding of the ecological systems and

natural resources important to the Nation.” 42 U.S.C. § 4321. To those ends, agencies

must consider and disclose any potentially significant environmental consequences of

their proposals, as well as less-damaging alternatives to them, and solicit input from other

National Audubon Society et al. v. Bernhardt et al.,                                      12
Case No. 3:20-cv-00205-TMB



        Case 3:20-cv-00205-TMB Document 1 Filed 08/24/20 Page 13 of 33
agencies, Tribes, and the public, before reaching decisions on major federal actions. See,

e.g., 40 C.F.R. §§ 1502.1; 1503.1.

       34.    Much of the Arctic Refuge is also subject to the stringent provisions of the

Wilderness Act, adopted by Congress to preserve certain lands “in their natural

condition” and thus “secure for the American people of present and future generations the

benefits of and enduring resource of wilderness.” 11 U.S.C. § 1131(a). It makes

Defendants “responsible for preserving the wilderness character of the” Mollie Beattie

Wilderness, directly adjacent to the Coastal Plain, 16 U.S.C. § 1133(b), including from

activities on the Coastal Plain.

       35.    A number of wildlife species found either on or alongshore the Coastal

Plain are protected by the Endangered Species Act. Congress enacted the ESA in part out

of recognition that threatened or endangered species are of “esthetic, ecological,

educational, historical, recreational, and scientific value to the Nation and its people,” 16

U.S.C. § 1531(a), and deserving of the highest protection. Agencies that authorize, fund,

or carry out actions that may affect such species must consult with either the Fish and

Wildlife Service or the National Marine Fisheries Service, depending on the affected

species, using the best available scientific and commercial data to ensure against likely

jeopardizing their continued existence or adversely modifying habitat determined to be

critical for them. 16 U.S.C. § 1536(a)(2); 50 C.F.R. § 402.01(b) (delegating authority for




National Audubon Society et al. v. Bernhardt et al.,                                        13
Case No. 3:20-cv-00205-TMB



        Case 3:20-cv-00205-TMB Document 1 Filed 08/24/20 Page 14 of 33
consultations from the Secretaries of Interior and Commerce to the Fish and Wildlife

Service and National Marine Fisheries Service).

       36.    In December 2017, Congress repealed ANILCA section 1003 as to the

Coastal Plain and directed BLM to establish and administer a program for the leasing,

development, production, and transportation of oil and gas in some portion of the Plain.

Tax Cuts and Jobs Act of 2017, Pub. L. No. 115-97, §§ 20001(b)(1) & (b)(2)(A), 131

Stat. 2054, 2236 (2017) (“Tax Act”).

       37.    The Tax Act left all other provisions of ANILCA in effect but added for the

Refuge an additional purpose: “to provide for an oil and gas program on the Coastal

Plain.” Tax Act § 20001(b)(2)(B).

       38.    The Tax Act gave BLM four years from December 2017 to hold an initial

lease sale of at least 400,000 acres and seven years to hold a second sale of at least

400,000 acres. Id. § 20001(c)(1)(B).

       39.    The Tax Act did not waive the Refuge Act, NEPA, the Wilderness Act, or

any other environmental laws. See generally id. § 20001. It also specifically limited

surface coverage by production and support facilities on federal land in the Coastal Plain

to no more than 2,000 acres during the term of the leases under the Program. Id.

§ 20001(c)(3).

       40.    During Congressional consideration of the Tax Act, Alaska Senator

Murkowski explained that protection of the environment of the Coastal Plain would

National Audubon Society et al. v. Bernhardt et al.,                                     14
Case No. 3:20-cv-00205-TMB



        Case 3:20-cv-00205-TMB Document 1 Filed 08/24/20 Page 15 of 33
remain a statutory priority: She agreed that “the environment and local wildlife will

always be a concern, always be a priority. That is why we did not waive NEPA or any

other environmental laws. That is why the consultation requirements with our Alaska

Native people still apply. That is why surface development will cover up to, but no more,

than 2,000 Federal acres.” 163 Cong. Rec. S7539-40 (daily ed. Nov. 30, 2017)

(statement of Sen. Murkowski).

       Environmental Documentation and Leasing Program Decision

       41.    In December 2018, BLM released a draft environmental impact statement

analyzing some environmental impacts of, and alternatives for, the Program. Plaintiffs

timely submitted comments explaining and documenting numerous deficiencies in that

draft statement.

       42.    In September 2019, BLM released an FEIS analyzing some environmental

impacts of, and alternatives for, the Program.

       43.    In its FEIS, BLM rejected alternatives that would have caused less

environmental harm to the Coastal Plain and elsewhere. Instead, BLM designated as its

preferred alternative a Program making essentially the entire Plain available for leasing

and seismic exploration. This alternative has the most acreage available for construction

of oil and gas infrastructure. It includes the fewest protections for biological and

ecological resources. It permits, and as described in the FEIS exceeds, the maximum

surface infrastructure allowed by the Tax Act. And it has the greatest projected impacts

National Audubon Society et al. v. Bernhardt et al.,                                        15
Case No. 3:20-cv-00205-TMB



        Case 3:20-cv-00205-TMB Document 1 Filed 08/24/20 Page 16 of 33
on wilderness values, recreation, permafrost and tundra, water quantity and quality,

customary and traditional subsistence practices, wildlife, and climate change of all the

alternatives considered in the FEIS. The FEIS acknowledges that implementation of the

Program would interfere with and detract from the Refuge’s conservation purposes. For

example, it concludes that the Program has the potential to harm recreation throughout

the entire Coastal Plain and cause the displacement or decline of sensitive species such as

polar bears. It also acknowledges that the Program, which would allow surface

occupancy and seismic surveying right up to the wilderness boundary, would degrade the

wilderness characteristics of the Mollie Beattie Wilderness.

       44.    The FEIS fails to include accurate and available information about the

potential adverse impacts of Program alternatives, in isolation and combination with

other industrial activity in northern Alaska. The FEIS ignores or obscures potential harm

to tundra, permafrost, and other landscape features, water quantity and quality, air

quality, the climate, wilderness characteristics, and wildlife. In numerous instances, the

FEIS explicitly fails to disclose potential impacts in favor of study at some later time, or

relies on studies of other, significantly different, parts of America’s Arctic rather than

analyzing potential impacts from development of the Coastal Plain. Throughout, it fails

to describe potential cumulative impacts of the Program and its alternatives, together with

other past, present, and reasonably foreseeable activities or describes them so cursorily as

to defeat informed public comment and agency decisionmaking.

National Audubon Society et al. v. Bernhardt et al.,                                         16
Case No. 3:20-cv-00205-TMB



        Case 3:20-cv-00205-TMB Document 1 Filed 08/24/20 Page 17 of 33
       45.    The FEIS also includes a misleadingly narrow range of alternatives, none of

which even purports to minimize risk and harms to natural and related values in and

beyond the Coastal Plain. No alternative assures leasing would be kept to the minimum

required by the Tax Act. None reduces roads, drill pads, and other surface infrastructure

below the maximum permitted by the Tax Act. None limits ice roads, pipelines, and

other connectors by restricting dispersal of processing facilities. None reduces impacts to

wilderness values to the minimum feasible. None eliminates harmful seismic exploration

or even significantly restricts where the seismic exploration it incorporates into the

leasing program can occur.

       46.    On March 13, 2020, the Fish and Wildlife Service issued a biological

opinion for the Program, covering ESA-listed species within its area of responsibility and

based on its consultation with, and receipt of a biological assessment from, BLM.

       47.    On August 17, 2020, BLM released a ROD authorizing the Program, signed

by Secretary Bernhardt. In the ROD, BLM adopted, with minimal changes, its preferred

alternative from the FEIS and formalized its decision to zone essentially the entire

Coastal Plain for oil and gas leasing and development.

                                 CLAIMS FOR RELIEF

                                        COUNT I
                            (Violation of the APA and NEPA)

       48.    Plaintiffs incorporate by reference all preceding paragraphs.



National Audubon Society et al. v. Bernhardt et al.,                                     17
Case No. 3:20-cv-00205-TMB



        Case 3:20-cv-00205-TMB Document 1 Filed 08/24/20 Page 18 of 33
       49.    The Refuge Act mandates that each national wildlife refuge “shall be

managed to fulfill the mission of the [National Wildlife Refuge] System, as well as the

specific purposes for which that refuge was established.” 16 U.S.C. § 668dd(a)(3)(A). A

refuge’s purposes include “purposes specified in or derived from the . . . public land order

. . . establishing . . . a refuge.” 16 U.S.C. § 668ee(10). Similarly, ANILCA requires the

national wildlife refuges it created to be managed in accordance with the laws governing

the administration of the National Wildlife Refuge System and pursuant to all consistent

provisions of previously applicable public land orders. ANILCA §§ 304(a), 305.

       50.    Public Land Order 2214 established the original management purposes for

much of the Arctic Refuge—including all of the Coastal Plain—as preserving the area’s

unique wildlife, wilderness, and recreational values.

       51.    ANILCA § 303(2)(B) added four detailed conservation purposes for which

the Arctic Refuge “shall be managed,” including maintenance of wildlife populations and

habitats in their natural diversity, fulfillment of wildlife-related treaties, provision of

continued opportunities for subsistence practices, and ensuring water quality and

quantity.

       52.    ANILCA also designated much of the Refuge as Wilderness, including

what is now known as the Mollie Beattie Wilderness, which adjoins the Coastal Plain.

The Wilderness Act makes Defendants Bernhardt and BLM “responsible for preserving




National Audubon Society et al. v. Bernhardt et al.,                                          18
Case No. 3:20-cv-00205-TMB



        Case 3:20-cv-00205-TMB Document 1 Filed 08/24/20 Page 19 of 33
the wilderness character” of congressionally designated Wilderness, including the Mollie

Beattie Wilderness. 16 U.S.C. § 1133(b).

       53.     The Tax Act added a purpose to ANILCA § 303(2)(B) “to provide for an

oil and gas program on the Coastal Plain,” but did not otherwise alter that section or the

Refuge Act, and left in force the Wilderness Act and other laws applicable to

management of the Arctic Refuge.

       54.     The Administrative Procedure Act (APA) bars an agency from arbitrary

and capricious decisionmaking, including misinterpreting the agency’s legal obligations,

failure to consider relevant factors, reliance on factors that Congress did not intend it to

consider, and failure to analyze compliance with governing legal requirements. 5 U.S.C.

§ 706(2)(A).

       55.     The NEPA regulations require that a federal agency, in an environmental

impact statement, “state how alternatives considered in it and decisions based on it will or

will not achieve the requirements of . . . environmental laws and policies.” 40 C.F.R.

§1502.2(d).

       56.     In their FEIS for the Program, Defendants Bernhardt and BLM developed

alternatives that would bar oil and gas leasing from parts of the Coastal Plain. These

alternatives would impose conditions designed to help fulfill the purposes for which the

Refuge was created and preserve the wilderness values of the Mollie Beattie Wilderness,




National Audubon Society et al. v. Bernhardt et al.,                                           19
Case No. 3:20-cv-00205-TMB



        Case 3:20-cv-00205-TMB Document 1 Filed 08/24/20 Page 20 of 33
beyond those included in these Defendants’ preferred and subsequently chosen

alternative of offering essentially the entire Coastal Plain for leasing.

       57.    Defendants Bernhardt and BLM based their ROD in part on their assertion

that Congress “mandated that the 1.56 million acre Coastal Plain be managed for an oil

and gas program” just as it mandated that other portions of the Refuge be managed as

Wilderness. In so doing, they misinterpreted the Tax Act as overriding their other legal

obligations, including those under the Refuge Act, ANILCA, and the Wilderness Act,

beyond the minimal extent required by the Tax Act.

       58.    In neither the FEIS nor the ROD did Defendants Bernhardt and BLM

consider or analyze their actual legal obligations under the Refuge Act, ANILCA, and the

Wilderness Act or state how they would achieve those requirements. With respect to the

Wilderness Act, they expressly found that operations under the Program would adversely

affect wilderness characteristics of the Mollie Beattie Wilderness and considered

measures to mitigate those impacts, but did not either adopt them or explain in the FEIS

or the ROD how and why their decision not to adopt them or other measures to protect

the wilderness characteristics of the Mollie Beattie Wilderness will achieve the

requirements of the Wilderness Act.

       59.    By basing their ROD in part on a misinterpretation of their legal obligation

to fulfill all the Refuge’s purposes and to preserve the wilderness values of the Mollie

Beattie Wilderness, and by failing to consider or analyze their actual obligations and

National Audubon Society et al. v. Bernhardt et al.,                                       20
Case No. 3:20-cv-00205-TMB



        Case 3:20-cv-00205-TMB Document 1 Filed 08/24/20 Page 21 of 33
decide and state how they would achieve compliance with them, Defendants Bernhardt

and BLM violated 5 U.S.C. § 706(2)(A) and 40 C.F.R. § 1502.2(d).

       60.    Defendants Bernhardt and BLM also acted arbitrarily and not in accordance

with law, by neither mitigating adverse impacts they acknowledged the Program would

have on the wilderness characteristics of the Mollie Beattie Wilderness nor explaining

that failure, in violation of 5 U.S.C. § 706(2)(A) and 40 C.F.R. § 1502.2(d).

                                       COUNT II
                              (Violation of the Refuge Act)

       61.    Plaintiffs incorporate by reference all preceding paragraphs.

       62.    The Refuge Act provides, in part, that “the Secretary shall not initiate or

permit a new use of a refuge or expand, renew, or extend an existing use of a refuge,

unless the Secretary has determined that the use is a compatible use.” 16 U.S.C. §

668dd(d)(3)(A)(i).

       63.    Uses of a refuge include management economic activities, such as oil and

gas leasing activities. ANILCA 304(b); 50 C.F.R. § 25.12.

       64.    A “compatible use” is a “use of a refuge that, in the sound professional

judgment of the Director, will not materially interfere with or detract from the fulfillment

of the mission of the System or the purposes of the refuge.” 16 U.S.C. 668ee(1).

“[S]ound professional judgment,” in turn, “means a finding, determination, or decision

that is consistent with principles of sound fish and wildlife management and



National Audubon Society et al. v. Bernhardt et al.,                                        21
Case No. 3:20-cv-00205-TMB



        Case 3:20-cv-00205-TMB Document 1 Filed 08/24/20 Page 22 of 33
administration, available science and resources, and adherence to the requirements of this

Act and other applicable laws.” 16 U.S.C. § 668ee(3). A compatibility determination

must be made in writing and provide adequate opportunity for public comment. 16

U.S.C. § 668dd(d)(3)(B); 50 C.F.R. § 26.41.

       65.    Although Defendants Bernhardt and BLM, in adopting the Program

concluded that Congress “included a Coastal Plain oil and gas program as a refuge

purpose on equal footing with the other refuge purposes,” ROD at 1, they chose to open

Refuge lands to oil and gas leasing activities in ways that give dominant effect to the oil

and gas purpose across the Coastal Plain. The Program opens to leasing far more of the

Coastal Plain than Congress required, it maximizes the surface area disturbed by

permanent development, it contains no provision limiting the location or extent of

destructive activities such as seismic testing and ice road construction, it fails to limit the

dispersal of drill pads and pipelines across the landscape, and it foregoes numerous lease

and operating restrictions that would protect natural values. The FEIS acknowledges that

the Program would interfere with or detract from the fulfillment of the Refuge’s

conservation-oriented purposes.

       66.    By adopting the Program, Defendant Bernhardt initiated a new use of the

Refuge. Because he failed to make a determination that the Program is compatible with

the purposes of the Refuge, Defendant Bernhardt’s adoption of the Program violates 16

U.S.C. § 668dd(d)(3)(A)(i). Or, if he made such a determination it is arbitrary and

National Audubon Society et al. v. Bernhardt et al.,                                         22
Case No. 3:20-cv-00205-TMB



        Case 3:20-cv-00205-TMB Document 1 Filed 08/24/20 Page 23 of 33
capricious, violating 5 U.S.C. § 706(2)(A), because the Program materially interferes

with and detracts from the fulfillment of all other established purposes of the Refuge.

                                       COUNT III
             (Failure to Consider a Reasonable Range of Alternatives, NEPA)

       67.      Plaintiffs incorporate by reference all preceding paragraphs.

       68.      NEPA establishes a national policy that federal agencies “use all

practicable means and measures . . . to create and maintain conditions in which man and

nature can exist in productive harmony,” 42 U.S.C. § 4331(a), and makes it their

responsibility to “attain the widest range of beneficial uses of the environment without

degradation . . . .” Id. § 4331(b)(3). NEPA directs that “to the fullest extent possible” all

public laws of the United States “be interpreted and administered in accordance” with

these policies. Id. § 4332(1).

       69.      In furtherance of these national policies, NEPA directs that federal

agencies—including the BLM—study alternatives to their proposed actions. Id.

§§ 4332(2)(C)(iii) & (E); see also 40 C.F.R. § 1502.14. For an environmental impact

statement (EIS), NEPA requires that an agency “[r]igorously explore and objectively

evaluate all reasonable alternatives . . . .” 40 C.F.R. § 1502.14(a). These must, to the

fullest extent possible, include “reasonable alternatives to proposed actions that will

avoid or minimize adverse effects of these actions upon the quality of the human

environment.” Id. § 1500.2(e).



National Audubon Society et al. v. Bernhardt et al.,                                       23
Case No. 3:20-cv-00205-TMB



        Case 3:20-cv-00205-TMB Document 1 Filed 08/24/20 Page 24 of 33
       70.     The Refuge was created, and by law must be managed, for several stringent

conservation-oriented purposes, relating to diversity of fish and wildlife and their

habitats, preservation of wilderness qualities, unique recreational values, water quality

and quantity, and traditional subsistence practices. These purposes remain in effect and

binding, notwithstanding congressional adoption through the Tax Act of an eighth

purpose, related to oil and gas leasing in the Coastal Plain.

       71.     Because of the full set of purposes for which the Refuge must be managed,

and in light of the requirements of NEPA, it was reasonable to include and study in the

FEIS a Program alternative that, among other things and to the extent permitted by the

Tax Act, minimized:

       (i)     the acreage leased;

       (ii)    the area where surface disturbance is necessary and allowed;

       (iii)   the number and dispersion of well pads and miles of pipeline;

       (iv)    the extent or location of gravel mines, ice roads, desalination plants, and

       other support facilities;

       (v)     the seismic surveys permitted;

       (vi)    the seasons during which surface and aerial activity is allowed in and above

       calving, denning, and other sensitive wildlife habitat;

       (vii)   the water withdrawn from Refuge rivers and lakes; and




National Audubon Society et al. v. Bernhardt et al.,                                         24
Case No. 3:20-cv-00205-TMB



        Case 3:20-cv-00205-TMB Document 1 Filed 08/24/20 Page 25 of 33
otherwise included measures to reduce damage to the Refuge’s natural values and the

human activities that depend upon them, to the extent allowed by the Tax Act.

       72.    In the FEIS, however, Defendants Bernhardt and BLM did not develop or

study any alternative that would fulfill, to the extent consistent with Tax Act obligations,

the conservation-oriented purposes for which the Refuge must be managed or minimize

adverse effects to the environment.

       73.    By failing to consider any alternative in the FEIS that would implement the

Tax Act in a manner that minimizes the risk of damage to the natural values and related

human activities associated with the Coastal Plain, Defendants Bernhardt and BLM

violated NEPA, 42 U.S.C. § 4332.

                                     COUNT IV
                      (Failure to Discuss Potentially Significant
                Environmental Impacts from the Program, per NEPA)

       74.    Plaintiffs incorporate by reference all preceding paragraphs.

       75.    In an EIS, federal agencies must discuss the potentially significant

“environmental impacts of the alternatives, including the proposed action” and “any

adverse environmental effects which cannot be avoided should the proposal be

implemented.” 40 C.F.R. § 1502.16. This includes discussions of “direct effects and

their significance,” “indirect effects and their significance,” id., and “cumulative”

impacts. 40 C.F.R. §§ 1508.8, 1508.25(a)(2). Indirect effects include effects that “are




National Audubon Society et al. v. Bernhardt et al.,                                       25
Case No. 3:20-cv-00205-TMB



        Case 3:20-cv-00205-TMB Document 1 Filed 08/24/20 Page 26 of 33
caused by the action and are later in time or farther removed in distance, but are still

reasonably foreseeable.” 40 C.F.R. § 1508.8.

       76.    Defendants Bernhardt and BLM failed, in their FEIS, to discuss the actual

magnitude and nature of potential direct, indirect, and cumulative impacts that the

Program may have on the Coastal Plain and elsewhere. Specifically, they did not provide

important objective data and other scientific information concerning the Program’s

potential impacts on—among other resources—permafrost, tundra, overall greenhouse

gas emissions and their social costs, air quality, wilderness, and multiple wildlife species.

Nor did they provide information about the potential extent of surface development and

associated damage under the Program they adopted in the ROD, damage which Congress

and numerous scientific studies identified as particularly severe and significant. They

thereby obscured from the public, decisionmakers, and other officials both the potential

environmental costs of different development alternatives and the need and opportunity

for additional programmatic measures to mitigate those consequences.

       77.    The failure of Defendants Bernhardt and BLM to discuss potentially

significant direct, indirect, and cumulative environmental and economic impacts from the

Program renders their FEIS and ROD in violation of NEPA, 42 U.S.C. § 4332.

                                         COUNT V
                             (Violation of the ESA and APA)

       78.    Plaintiffs incorporate by reference all preceding paragraphs.



National Audubon Society et al. v. Bernhardt et al.,                                       26
Case No. 3:20-cv-00205-TMB



        Case 3:20-cv-00205-TMB Document 1 Filed 08/24/20 Page 27 of 33
       79.     Under section 7(a)(2) of the ESA, 16 U.S.C. § 1536(a)(2), the Secretary of

the Interior and/or Commerce—depending on the species involved—must consult with

any agency authorizing an action that may affect threatened or endangered species or

their critical habitat, in order to ensure that the action is not likely to jeopardize the

continued existence of the species or adversely modify their critical habitat. To

accomplish this, the agency and the Secretary must use the best scientific and commercial

information available. After consultation and before initiation of the agency action, the

Secretary must, pursuant to 16 U.S.C. § 1536(b)(3)(A), issue a biological opinion

detailing how the action affects the listed species and critical habitat.

       80.     When the action being authorized has multiple implementing phases, the

consultation must ensure against prohibited impacts from all phases of the entire action.

The Secretary’s biological opinion must be comprehensive, detailing the effects of all

implementing phases. And where the specifics of future phases will be determined later,

the Secretary and the agency must still use the best available scientific and commercial

information to make impact projections during the initial consultation based on potential

locations and levels of implementing activities and potential conflicts with protected

species and their critical habitat.

       81.     The Secretary of the Interior is the relevant Secretary for potential impacts

to polar bears, which are listed as threatened under the ESA, and their critical habitat, and




National Audubon Society et al. v. Bernhardt et al.,                                         27
Case No. 3:20-cv-00205-TMB



        Case 3:20-cv-00205-TMB Document 1 Filed 08/24/20 Page 28 of 33
conducts consultations and issues biological opinions by and through the Fish and

Wildlife Service.

       82.     For the Program described above, Defendant BLM and Defendant Fish and

Wildlife Service engaged in ESA consultation in part because they agreed that the

Program is an action that may affect polar bears. Defendant Fish and Wildlife Service

concedes that this consultation had to demonstrate that the aggregate effect of activities

implementing the Program will not jeopardize the continued existence of polar bears or

adversely modify their designated critical habitat.

       83.     The polar bears of the Southern Beaufort Sea (SBS) population are

declining and projected to decline even more in the future. As Defendant Fish and

Wildlife Service acknowledges, these declines are due in part to loss of the bears’

preferred sea ice habitat. As the sea ice has decreased, SBS bears have concentrated a

disproportionate amount of foraging and maternal denning in the Coastal Plain, a trend

that Fish and Wildlife Service scientists predict will continue. The area is thus especially

important to the continued survival of this population of bears. Accordingly, 77 percent

of the Coastal Plain is designated as critical habitat for polar bears.

       84.     Fish and Wildlife Service biologists predict that, because of the declining

and precarious state of the SBS population of polar bears and mortality due to other

causes, loss of even a single SBS bear to human disturbance could have population level

effects.

National Audubon Society et al. v. Bernhardt et al.,                                         28
Case No. 3:20-cv-00205-TMB



           Case 3:20-cv-00205-TMB Document 1 Filed 08/24/20 Page 29 of 33
       85.     Polar bears are particularly vulnerable to seismic exploration when they are

denning with cubs. Defendant Fish and Wildlife Service acknowledges that disturbance

from such activities conducted pursuant to the Program could lead to den abandonment

by maternal polar bears and the death of their cubs.

       86.     Both Defendant Fish and Wildlife Service and Defendant BLM

acknowledge that avoiding such adverse impacts on polar bears and their denning habitat

from Program activities would require application of mitigation measures. During their

ESA consultation, however, they did not agree on what measures would mitigate seismic

impacts to polar bears and their habitat from the Program sufficiently to comply with

section 7(a)(2) of the ESA or be required for Program activities. As a result, they could

not accurately analyze how seismic exploration would likely affect polar bears and their

critical habitat.

       87.     Despite these failures, Defendant Fish and Wildlife Service, issued a

biological opinion for the Program concluding that it is not likely to jeopardize polar

bears or adversely modify their critical habitat. In making that conclusion, Defendant

Fish and Wildlife Service expressly relied on a promise of future, site-specific

consultations under the ESA and the Marine Mammal Protection Act, rather than on a

comprehensive analysis of all phases of the Program based on the best scientific and

commercial information available at the time of the initial consultation.




National Audubon Society et al. v. Bernhardt et al.,                                      29
Case No. 3:20-cv-00205-TMB



         Case 3:20-cv-00205-TMB Document 1 Filed 08/24/20 Page 30 of 33
       88.    Defendant Fish and Wildlife Service violated 16 U.S.C. § 1536(b)(3)(A) by

failing to provide BLM, after consultation, with a biological opinion that included a

comprehensive, predictive analysis detailing how all phases of the entire Program could

affect, and potentially conflict with, polar bears and their critical habitat.

       89.    Defendant Fish and Wildlife Service violated 16 U.S.C. 1536(a)(2) when

consulting with BLM by failing to use the best scientific and commercial information

available to ensure that the Program is not likely to jeopardize the continued existence of

polar bears or adversely modify their critical habitat.

       90.    Defendant Fish and Wildlife Service violated 5 U.S.C. § 706(2)(A) by

arbitrarily concluding that the Program is not likely to jeopardize the continued

existence of any threatened or endangered species or adversely modify its critical habitat,

despite not determining what mitigation would accomplish that.

                                  PRAYER FOR RELIEF

       Plaintiffs respectfully request that this Court enter judgment providing the

following relief:

       A.     Declare that Defendants have violated NEPA, the National Wildlife Refuge

Administration Act, and the ESA, and further declare that the actions set forth above are

arbitrary, capricious, and not in accordance with law and procedure required by law;




National Audubon Society et al. v. Bernhardt et al.,                                     30
Case No. 3:20-cv-00205-TMB



        Case 3:20-cv-00205-TMB Document 1 Filed 08/24/20 Page 31 of 33
       B.     Set aside the ROD and FEIS for the oil and gas leasing program for the

Coastal Plain of the Arctic National Wildlife Refuge and any actions taken by Defendants

in reliance on either document as void;

       C.     Set aside the biological opinion for the oil and gas leasing program for the

Coastal Plain of the Arctic National Wildlife Refuge and any actions taken by Defendants

in reliance on the biological opinion as void;

       D.     Enter preliminary and permanent injunctive relief as needed to prevent

irreparable harm from implementation of the oil and gas leasing program for the Coastal

Plain of the Arctic National Wildlife Refuge until Defendants comply with NEPA, the

National Wildlife Refuge Administration Act, the APA, and the ESA; and

       E.     Grant such other relief as the Court considers just and proper, including

plaintiffs’ costs of this action and such reasonable attorneys’ fees as they are entitled to.

       Respectfully submitted this 24th day of August, 2020,

                s/ Nathaniel SW Lawrence
                Nathaniel S.W. Lawrence (Wash. Bar No. 30847)
                (pro hac vice pending)
                Garett R. Rose (D.C. Bar No. 1023909) (pro hac
                vice pending)
                Jared E. Knicley (D.C. Bar No. 1027257) (pro hac
                vice pending)
                NATURAL RESOURCES DEFENSE COUNCIL




National Audubon Society et al. v. Bernhardt et al.,                                        31
Case No. 3:20-cv-00205-TMB



        Case 3:20-cv-00205-TMB Document 1 Filed 08/24/20 Page 32 of 33
               s/ Erik Grafe
               Erik Grafe (Alaska Bar No. 0804010)
               Eric P. Jorgensen (Alaska Bar No. 8904010)
               Katharine Glover (Alaska Bar No. 0606033)
               EARTHJUSTICE

               Attorneys for Plaintiffs National Audubon Society,
               Natural Resources Defense Council, Center for
               Biological Diversity, and Friends of the Earth




National Audubon Society et al. v. Bernhardt et al.,                     32
Case No. 3:20-cv-00205-TMB



        Case 3:20-cv-00205-TMB Document 1 Filed 08/24/20 Page 33 of 33
